Exhibit 10.73

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

The employment agreement (“Prior Agreement”) entered into on April 10, 2007,
effective as of April 30, 2007 (the “Effective Date”), is hereby amended and
restated on December 2, 2008, effective as of the Effective Date, as the
Employment Agreement (the “Agreement”) by and between Comverse Technology, Inc.,
a New York corporation (together with its successors and assigns permitted under
this Agreement, the “Company”), and Andre Dahan (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to continue to employ the Executive as its
President and Chief Executive Officer and to enter into an amended and restated
employment agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:

1. Definitions.

(a) “Base Salary” shall mean the Executive’s base salary as determined in
accordance with Section 4 below, including any applicable increases and
permitted decreases.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean:

 

  (i) an indictment or conviction of the Executive of, or a plea of nolo
contendere by the Executive to, any felony;

 

  (ii) a material violation by the Executive of federal or state securities
laws, as determined by a court or other governmental body of competent
jurisdiction;

 

  (iii) willful misconduct or gross negligence by the Executive with regard to
the Company resulting in material and demonstrable harm to the Company;

 

  (iv) a material violation by the Executive of any material Company policy or
procedure provided to the Executive, including without limitation a material
violation of the Company’s Code of Business Conduct and Ethics, resulting in
material and demonstrable harm to the Company; or



--------------------------------------------------------------------------------

  (v) fraud, embezzlement, theft or material dishonesty by the Executive against
the Company (other than good faith immaterial expense account disputes);

provided, however, that no finding of Cause pursuant to subsections (iii) or
(iv) hereof shall be effective unless and until the Company has provided the
Executive with written notice thereof in accordance with Section 26 below
stating with specificity the facts and circumstances underlying the finding of
Cause and, if the basis for such finding of Cause is capable of being cured by
the Executive, providing the Executive with an opportunity to cure the same
within thirty (30) calendar days after receipt of such notice in accordance with
Section 26 below.

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon specific direction given pursuant to a
resolution adopted by the Board of Directors or on the advice of Company counsel
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors (other than the Executive) at a meeting of
the Board of Directors called and held for such purpose (after at least ten days
notice is provided to Executive and Executive is given the opportunity, together
with counsel, to be heard before the Board of Directors), finding that, in the
good faith opinion of the Board of Directors, the Executive is guilty of the
conduct described in clause above, specifying the particulars thereof in detail
and directing that the Executive should be terminated for Cause, subject to the
aforementioned right to cure.

(d) “Change in Control” shall occur upon:

 

  (i) any person, entity or affiliated group becoming the beneficial owner or
owners of more than fifty percent (50%) of the outstanding equity securities of
the Company, or otherwise becoming entitled to vote shares representing more
than fifty percent (50%) of the total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board (the
“Voting Securities”);

 

  (ii) a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction (or series of related
transactions) would not be the holders immediately after such transaction (or
series of related transactions) of more than fifty percent (50%) of the Voting
Securities of the entity surviving such transaction (or series of related
transactions);

 

  (iii) a change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or

 

2



--------------------------------------------------------------------------------

  (iv) a sale of all or substantially all of the Company’s assets.

“Incumbent Directors” will mean directors who either (A) are members of the
Board as of the Effective Date, or (B) are elected or nominated for election to
the Board with the affirmative votes of at least a majority of the Board at the
time of such election or nomination.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Compensation Committee” shall mean the Compensation Committee of the Board
or another committee of the Board that performs the functions typically
associated with a compensation committee.

(g) “Disability” shall mean the Executive has been unable to substantially
perform his material duties and responsibilities under this Agreement for a
period of six (6) consecutive months or nine (9) out of twelve
(12) nonconsecutive months due to a physical or mental disability.

(h) “Effective Date” shall mean April 30, 2007.

(i) “Good Reason” shall mean, without the Executive’s prior written consent, the
occurrence of any of the following events or actions, provided that no finding
of Good Reason shall be effective unless and until the Executive has provided
the Company, within sixty (60) calendar days of becoming aware of the facts and
circumstances underlying the finding of Good Reason, with written notice thereof
in accordance with Section 26 below stating with specificity the facts and
circumstances underlying the finding of Good Reason and, if the basis for such
finding of Good Reason is capable of being cured by the Company, providing the
Company with an opportunity to cure the same within thirty (30) calendar days
after receipt of such notice in accordance with Section 26 below:

 

  (i) any material reduction in the Executive’s Base Salary or Target Bonus,
other than as part of an across-the-board reduction applicable to all senior
executives of the Company that results in a reduction to the Executive
proportional to that of other executives but no more than ten (10) percent of
the level hereunder;

 

  (ii) an actual relocation of the Executive’s principal office to another
location more than thirty-five (35) miles from Manhattan, New York City, New
York;

 

  (iii) any diminution in the Executive’s title as Chief Executive Officer of
the Company or any material diminution in the Executive’s position, duties or
responsibilities;

 

  (iv) any failure to elect the Executive to the Board or removal of the
Executive from the Board (other than for cause or because of legal or regulatory
requirements);

 

3



--------------------------------------------------------------------------------

  (v) a failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Company within ten (10) calendar days after completion of a
merger, consolidation, sale or similar transaction and the failure to deliver a
copy of the document effecting such assumption to the Executive upon Executive’s
written request; or

 

  (vi) a material breach by the Company of any provision of this Agreement;

provided, however, that no Good Reason shall exist solely as a result of (i) the
Company’s equity securities ceasing to be publicly traded other than by reason
of a transaction where the Company becomes a subsidiary of a company (public or
private) where the executive is not the chief executive officer of the public
company if public or the ultimate parent noninvestment company if private or
(ii) the Board’s determination from time to time that Executive shall cease to
be an executive officer or member of the board of directors of any of the
Company’s subsidiaries or affiliates.

(j) “Section 409A” shall mean Section 409A of the Code, and the regulations and
guidance promulgated thereunder.

(k) “Term of Employment” shall mean the period specified in Section 2 below, as
such period may be extended.

2. Term of Employment.

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for the period commencing on the Effective Date and ending on the
third anniversary thereof, subject to earlier termination of the Term of
Employment in accordance with the terms of this Agreement. This Agreement shall
be automatically renewed for additional one (1) year periods on each anniversary
of the Effective Date thereafter, unless either Party notifies the other Party
in writing, in accordance with Section 26, of his or its intention not to renew
this Agreement not less than sixty (60) calendar days prior to such expiration
date or anniversary, as the case may be.

3. Position, Duties and Responsibilities; Reporting.

As of the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the President and Chief Executive
Officer of the Company. In this capacity, the Executive shall be have the
duties, responsibilities and authority commensurate with the position and such
other duties and responsibilities as are appropriate for a person holding the
offices set forth in this section and assigned by the Board. Unless prevented by
illness, injury or Disability, the Executive shall devote substantially all of
the Executive’s time, attention and efforts during normal working hours, and at
such other times as the Executive’s duties may reasonably require, to the duties
of the Executive’s employment; provided, however, that the Executive may
(a) continue to serve on the Board of Redbend

 

4



--------------------------------------------------------------------------------

Software, Inc.; (b) serve on civic or charitable boards or committees; or
(c) with the approval of the Corporate Governance and Nominating Committee of
the Board, serve on other corporate boards or committees; provided, further, in
each case of (a), (b) and (c) and in the aggregate, that such activities do not
conflict or interfere with the performance of the Executive’s duties hereunder
or conflict with Section 14. The Executive shall report to the Board in carrying
out his duties under this Agreement. As of the Effective Date, the Company shall
cause the Executive to be appointed or elected as a member of the Board. If
requested, the Executive shall also serve as an executive officer and/or member
of the board of directors of any of the Company’s subsidiaries or affiliates
without additional compensation.

4. Base Salary.

As of the Effective Date and for the remainder of fiscal year 2007, the
Executive shall be paid a Base Salary at the rate of one-million dollars
($1,000,000) per annum, payable in accordance with the regular payroll practices
of the Company. Thereafter, the Base Salary shall be reviewed no less frequently
than annually, and the amount thereof may be increased in the discretion of the
Board or the Compensation Committee. After giving effect to the preceding two
sentences, the Base Salary may not be decreased unless the Executive provides
his prior written consent to such decrease or it is part of an across-the-board
reduction applicable to all senior executive officers of the Company that
results in a reduction to the Executive proportional to that of other executives
but no more than ten (10) percent of the level hereunder.

5. Incentive Compensation Arrangements.

The Executive’s annual on-target bonus for each fiscal year shall be one
hundred-percent (100%) of the Executive’s Base Salary (the “Target Bonus”), and
the Executive’s annual bonus shall not exceed two hundred-percent (200%) of the
Executive’s Base Salary for any fiscal year. The Parties agree that the
performance criteria applicable to the Executive’s annual on-target bonus for
fiscal year 2007 shall be developed by the Operations and Strategy Committee of
the Board, in consultation with the Executive, within forty-five days (45) days
after the Effective Date, subject to review and approval by the entire Board.
The bonus for 2007 shall be based on the full year and not prorated as a result
of the Effective Date. The bonus amount for each fiscal year shall be paid as
soon as practicable following the end of end of such fiscal year (but not later
than the 15th day of the third month after the end of such fiscal year).

6. Long-Term Incentive Compensation Programs.

(a) The Executive shall be granted a deferred stock award for a number of shares
of the Company’s common stock (“Common Stock”) equal to the quotient obtained by
dividing $4,000,000 by the average of the closing prices per share of the Common
Stock on the “Pink Sheets” for the ten consecutive trading days commencing on
the fifth trading day following the Company’s issuance of a press release
announcing its unaudited financial results for the fiscal year ended January 31,
2007, pursuant to the Comverse Technology, Inc. 2005 Stock Incentive
Compensation Plan. Such deferred stock award shall be made on the Effective Date
and shall vest as to one-third (1/3) of the original number of shares subject
thereto on each of the next three anniversaries of the date of grant, subject to
accelerated vesting as otherwise provided herein. The Parties entered into the
Company’s documentation to evidence the deferred stock award substantially in
the form attached as Exhibit B to the Prior Agreement.

 

5



--------------------------------------------------------------------------------

(b) During the Term of Employment, the Executive will be eligible to receive
equity awards under the Company’s stock incentive plans based on the performance
of the Company and the performance of the Executive, determined in the good
faith discretion of the Board, and consistent with the Executive’s role and
responsibilities as President and Chief Executive Officer of the Company, with
such awards to be assessed on an annual basis.

7. Employee Benefit Programs.

During the Term of Employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
applicable to senior-level executives other than those relating to cash bonuses
or equity awards (as to which Sections 5 and 6 hereof shall govern).

8. Reimbursement of Business Expenses.

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall reimburse him for all such reasonable business
expenses as soon as practicable, subject to the Executive submitting
documentation in accordance with the Company’s policies relating thereto.

9. Perquisites. During the Term of Employment, the Executive shall be entitled
to participate in the Company’s executive fringe benefit programs applicable to
the Company’s senior-level executives (if any) in accordance with the terms and
conditions of such programs as in effect from time to time,.

10. Vacation.

The Executive shall be entitled to an amount of paid vacation established by the
Company’s vacation policy, but in no event less than four (4) weeks per year.
The Executive may carry over any unused vacation from year to year and will
receive payment for any accrued, unused vacation upon termination of employment
for any reason in accordance with the Company’s policy.

11. Legal Fees.

The Company shall pay all reasonable attorneys’ fees and disbursements incurred
by Executive in connection with the negotiation of this Agreement and related
documents, up to a maximum of $25,000.

12. Termination of Employment.

(a) Termination of Employment Due to Death. In the event of the Executive’s
death during the Term of Employment, the Term of Employment shall end as of the
date of the Executive’s death and his estate and/or beneficiaries, as the case
may be, shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of his death in
accordance with the Company’s regular payroll practices;

 

6



--------------------------------------------------------------------------------

  (ii)

any annual bonus earned pursuant to Section 5, but unpaid, as of the date of
death for the immediately preceding fiscal year, payable when bonuses are paid
by the Company to its senior-level executives in respect of such fiscal year
(but not later than the 15th day of the third month after the end of such fiscal
year);

 

  (iii)

a pro-rata share of the annual bonus the Executive would have earned pursuant to
Section 5 if he had remained employed through the end of the fiscal year in
which his employment terminated, based on the Company’s actual performance
against the goals set by the Compensation Committee for such fiscal year,
payable when bonuses are paid by the Company to its senior level executives, but
not later than the 15th day of the third month after the end of such fiscal
year;

 

  (iv) any amounts earned, accrued or owing to the Executive prior to the date
of his death but not yet paid under Sections 7, 8, 9 or 10 above in accordance
with the terms thereof;

 

  (v) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company, in accordance
with the terms of such plans, programs and/or arrangements; and

 

  (vi) the immediate vesting of all stock options and deferred stock awarded to
the Executive, with any options granted after the Effective Date having a
minimum exercise period of one (1) year from the date of death or, if less, the
maximum exercise period permitted by Section 409A, subject to any option plan
provisions relating to a change in control or similar event and to the initial
ten (10) year term of the options; provided, however, that, if necessary, such
exercise period shall be extended if permitted by Section 409A until the
exercise of the options would cease to violate any federal or state securities
laws but subject to the initial ten (10) year term of the options, all in
accordance with the terms of the underlying plan document and award agreement.

(b) Termination of Employment Due to Disability. If the Executive’s employment
is terminated due to Disability during the Term of Employment, either by the
Company or by the Executive, the Term of Employment shall end as of the date of
termination and the Executive shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of termination due to
Disability in accordance with the Company’s regular payroll practices;

 

7



--------------------------------------------------------------------------------

  (ii)

any annual bonus earned pursuant to Section 5, but unpaid, as of the date of
Executive’s termination for the immediately preceding fiscal year, payable when
bonuses are paid by the Company to its senior-level executives in respect of
such fiscal year (but not later than the 15th day of the third month after the
end of such fiscal year);

 

  (iii)

a pro-rata share of the annual bonus the Executive would have earned pursuant to
Section 5 if he had remained employed through the end of the fiscal year in
which his termination of employment occurred, payable when bonuses are paid by
the Company to its senior-level executives in respect of such fiscal year (but
not later than the 15th day of the third month after the end of such fiscal
year);

 

  (iv) any amounts earned, accrued or owing to the Executive prior to the date
of his Disability but not yet paid under Sections 7, 8, 9 or 10 above in
accordance with the terms thereof;

 

  (v) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company, in accordance
with the terms of such plans, programs and/or arrangements; and

 

  (vi) the immediate vesting of all stock options and deferred stock awarded to
the Executive, with any options granted after the Effective Date having a
minimum exercise period of one (1) year from the date of death or, if less, the
maximum exercise period permitted by Section 409A, subject to any option plan
provisions relating to a change in control or similar event and to the initial
ten (10) year term of the options; provided, however, that, if necessary, such
exercise period shall be extended if permitted by Section 409A until the
exercise of the options would cease to violate any federal or state securities
laws but subject to the initial ten (10) year term of the options, all in
accordance with the terms of the underlying plan document and award agreement.

In no event shall a termination of the Executive’s employment for Disability
occur unless the Party terminating the Executive’s employment provides written
notice to the other Party in accordance with Section 26 below. Notwithstanding
the foregoing, with respect to such termination on account of Disability, in the
event that as a result of absence because of mental or physical incapacity the
Executive incurs an earlier “separation from service” within the meaning of
Section 409A, the Executive shall on such date automatically be terminated from
employment as a Disability termination.

(c) Termination of Employment by the Company for Cause. If the Company
terminates the Executive’s employment for Cause during the Term of Employment,
the Term of Employment shall end as of the date of termination and the Executive
shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of his termination in
accordance with the Company’s regular payroll practices;

 

8



--------------------------------------------------------------------------------

  (ii) any amounts earned, accrued or owing to the Executive prior to the date
of his termination but not yet paid under Sections 7, 8, 9 or 10 above in
accordance with the terms thereof; and

 

  (iii) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company, in accordance
with the terms of such plans, programs and/or arrangements.

(d) Termination of Employment by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause, other than due to death
or Disability, the Term of Employment shall end as of the date of termination
and the Executive shall be entitled to the following:

 

  (i) Base Salary earned but not paid prior to the date of termination to be
paid in accordance with the Company’s regular payroll practices;

 

  (ii)

any annual bonus earned pursuant to Section 5, but unpaid, as of the date of
termination for the immediately preceding fiscal year, payable when bonuses are
paid by the Company to its senior-level executives in respect of such fiscal
year (but not later than the 15th day of the third month after the end of such
fiscal year);

 

  (iii)

a pro-rata share of the annual bonus the Executive would have earned pursuant to
Section 5 if he had remained employed through the end of the fiscal year in
which his employment terminated, based on the Company’s actual performance
against the goals set by the Compensation Committee for such fiscal year,
payable when bonuses are paid by the Company to its senior level executives, but
not later than the 15th day of the third month after the end of such fiscal
year;

 

  (iv) one hundred fifty percent (150%) of the greater of (A) the Base Salary in
effect on the date of termination or (B) the Base Salary in effect immediately
prior to any reduction that would constitute Good Reason, payable in a lump sum
within thirty (30) days of the date of termination in accordance with the
Company’s regular payroll practice;

 

  (v) one hundred fifty percent (150%) of the Target Bonus, payable in a lump
sum within thirty (30) days of the date of termination in accordance with the
Company’s regular payroll practice;

 

9



--------------------------------------------------------------------------------

  (vi) to have the Company pay each month the full premiums (employer and
employee portions) for the Executive’s and any covered beneficiary’s coverage
under COBRA health continuation benefits over the eighteen (18) month period
immediately following the date of termination, and which premiums will be
treated as taxable income to the Executive if the health plan is a self-funded
plan within the meaning of Section 105(h) of the Code;

 

  (vii) the immediate vesting of all deferred stock awarded to the Executive
under this Agreement;

 

  (viii) any amounts earned, accrued or owing to the Executive prior to the date
of termination but not yet paid under Sections 7, 8, 9 or 10 in accordance with
the terms thereof; and

 

  (ix) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company, in accordance
with the terms of such plans, programs and/or arrangements.

In no event shall a termination of the Executive’s employment without Cause
occur unless the Company gives written notice to the Executive in accordance
with Section 26 below.

(e) Termination of Employment by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason. Upon a termination by the
Executive of his employment for Good Reason, the Executive shall be entitled to
the same payments and benefits as provided in Section 12(d) above.

(f) Termination of Employment by the Executive Without Good Reason. If the
Executive terminates his employment without Good Reason, other than a
termination of employment due to death or Disability, the Executive shall be
entitled to the same payments and benefits as provided in Section 12(c) above.
In no event shall a termination of the Executive’s employment without Good
Reason occur unless the Executive gives at least thirty (30) calendar days
advance written notice to the Company in accordance with Section 26 below.

(g) Termination of Employment Due to a Change in Control. If the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason in connection with or within one (1) year after a Change in Control,
the Executive shall be entitled to the following:

 

  (i) the same payments and benefits as provided in clauses (i), (ii), (iii),
(vi), (vii), (viii) and (ix) of Section 12(d);

 

  (ii) two hundred fifty percent (250%) of the greater of (A) the Base Salary in
effect on the date of termination or (B) the Base Salary in effect immediately
prior to any reduction that would constitute Good Reason, payable in a lump sum
within thirty (30) calendar days of the date of termination in accordance with
the Company’s regular payroll practice; and

 

10



--------------------------------------------------------------------------------

  (iii) two hundred fifty percent (250%) of the Target Bonus, payable in a lump
sum within thirty (30) days of the date of termination in accordance with the
Company’s regular payroll practice.

(h) Termination by Notice of Nonrenewal by the Company. If the Company
terminates the Executive’s employment by providing a notice of nonrenewal in
accordance with Section 2 above, the Executive shall be entitled to the same
payments and benefits as provided in Section 12(d) or 12(g), as applicable.

(i) Termination by Notice of Nonrenewal by the Executive. If the Executive
terminates his employment by providing a notice of nonrenewal in accordance with
Section 2 above, the Executive shall be entitled to the same payments and
benefits as provided in Section 12(c) above.

(j) No Mitigation; No Offset. In the event of a termination of the Executive’s
employment for any reason under this Section 12, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due to the Executive under this Agreement on account of any compensation
attributable to any subsequent compensation he may receive. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others; provided that the foregoing
shall in no way limit the Company’s remedies upon a breach or threatened breach
of the restrictive covenants in Section 14.

(k) Waiver and Release. Any amounts payable and benefits or additional rights
provided upon termination of employment under Sections 12(d), 12(e) or 12(h) of
this Agreement (beyond accrued benefits) shall be contingent on the Executive
executing and not revoking within the revocation period, within thirty (30) days
following the date of termination, of a release by the Executive against the
Company and its affiliates substantially in the form attached hereto as Exhibit
A, and all amounts other than accrued benefits shall be paid or commence to be
paid on the thirtieth (30th) day following the Executive’s date of termination,
with any remaining payments to be paid in accordance with the payment provisions
of the Agreement.

13. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, with respect to
a change in ownership or effective control of the Company (as those events are
determined for purposes of Section 280G of the Code) that occurs prior to the
second anniversary of the Effective Date, in the event it shall be determined
that any payment, benefit or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise), including but not limited
to for such determination acceleration of vesting and benefits as determined in
regulations promulgated pursuant to Section 280G of the Code, but determined
without regard to any additional payments required under this Section 13 (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any successor provision, or any interest or penalties are incurred by
the Executive with respect to any such excise tax (such excise taxes, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then, unless the next sentence shall apply, the Executive
shall be entitled to receive an additional payment (a “Gross-Up

 

11



--------------------------------------------------------------------------------

Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing, if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that if the
Payment is reduced by the amount necessary such that the receipt of the Payment
would not give rise to any Excise Tax (the “Reduced Payment”) and the Reduced
Payment would not be less than 90% of the Payments, then no Gross-Up Payment
shall be made to the Executive and the Payments, in the aggregate, shall be
reduced to the Reduced Payments. If the Reduced Payment is to be effective,
payments shall be reduced in the following order (i) any cash severance based on
a multiple of Base Salary or annual bonus, (ii) any other cash amounts payable
to the Executive, (iii) any benefits valued as parachute payments,
(iv) acceleration of vesting of any stock options for which the exercise price
exceeds the then fair market value, and (v) acceleration of vesting of any
equity not covered by subsection (iv) above, unless the Executive elects another
method of reduction by written notice to the Company prior to the change in
ownership or effective control.

(b) Subject to the provisions of Section 13(c), all determinations required to
be made under this Section 13, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive within 45 business days of the receipt of
notice from Executive to the Company that there has or may have been a Payment
(a “Payment Notice”), or such earlier time as is requested by the Company;
provided that for purposes of determining the amount of any Gross-Up Payment,
the Executive shall be deemed to pay federal income tax at the actual rates
applicable to individuals in the calendar year in which any such Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
rates applicable to individuals in the state or locality of the Executive’s
residence or place of employment in the calendar year in which any such Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account limitations applicable to individuals subject to federal income tax at
the actual rates. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 13, shall be paid by the Company to the Executive (or directly to the
Internal Revenue Service or other appropriate taxing authority for the benefit
of the Executive), on or prior to the later of (i) the due date for the payment
of any Excise Tax, income tax or other amount comprising the Gross-Up Payment to
the relevant taxing authority, and (ii) the 45th day following the Company’s
receipt of the Payment Notice, but in no event later than the end of Executive’s
taxable year following the year in which any Excise Tax, income tax or other
amount comprising the Gross-Up Payment was remitted to the relevant taxing
authority. Subject to the following provisions of this Section 13 to the
contrary, any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), or that
additional amounts were paid to the Executive (“Overpayment”)

 

12



--------------------------------------------------------------------------------

consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 13(c) and the
Executive thereafter is required to make a payment of any Excise Tax, or there
has been an Overpayment, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive, or the Executive shall
return to the Company the amount of such Overpayment, as the case may be.
Without extending any time period set forth in this Section 13 for any Gross up
Payment or Underpayment due hereunder, such amount shall be paid no later than
the end of the calendar year following the calendar year in which the Executive
pays the related tax, as stated in Section 29(d).

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or would require a re-calculation of amounts as
set forth in Section 13(a). Such notification shall be given as soon as
practicable but no later than three business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim unless directed to do so by the Company. If
the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim;

 

  (ii) take such action in connection with contesting such claim as the Company
shall request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 

  (iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

  (iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) reasonably incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. The Company shall control all
proceedings taken in connection with such contest, and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with

 

13



--------------------------------------------------------------------------------

respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Executive of a payment by the Company of an
amount on the Executive’s behalf pursuant to Section 13(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of
Section 13(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after payment by the Company of an amount on the Executive’s behalf pursuant to
Section 13(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim, the Executive shall so notify the
Company, and the Executive shall co-operate with the Company, at the Company’s
request, to contest such denial of refund.

(e) The parties intend that this Section 13 shall be in compliance with the
Sarbanes-Oxley Act of 2002 (“SOX”). If any provision of this Section 13 is
inconsistent with SOX, the parties agree to reform this Section 13 to comply
therewith.

14. Restrictive Covenants.

(a) Nondisclosure. During the Term of Employment and thereafter, the Executive
shall not disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company, including such trade secret or
proprietary or confidential information of any customer or other entity to which
the Company owes an obligation not to disclose such information, which he
acquires during the Term of Employment, including, without limitation, records
kept in the ordinary course of business, except (i) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company, (ii) when required to do so by a court of law, governmental agency or
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information or (iii) as to such confidential information that becomes generally
known to the public or trade without his violation of this Section 14(a).

(b) Assignment of Rights. The Executive hereby sells, assigns and transfers to
the Company all of his right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) that,
during the Term of Employment, are made or conceived by him, alone or with
others, and that relate to the Company’s present business or arise out of any
work he performs or information he receives regarding the business of the
Company while employed by the Company. The Executive shall fully disclose to the
Company as promptly as possible all information known or possessed by him
concerning the Rights, and upon request by the Company and without any further
compensation in any form to him by the Company, but at the expense of the
Company, execute all applications for patents and copyright registrations,
assignments thereof and other applicable instruments and do all things that the
Company may reasonably deem necessary to vest and maintain in it the entire
right, title and interest in and to all such Rights.

 

14



--------------------------------------------------------------------------------

(c) Noncompetition; Nonsolicitation. For and in consideration of the
compensation to be paid by the Company pursuant to the terms hereof, and in
recognition of the fact that the Executive will have access to confidential
information and other valuable rights of the Company, the Executive covenants
and agrees that he will not, at any time during his employment with the Company
and for a period of twelve (12) months thereafter, directly or indirectly,
engage in Competitive Business. “Competitive Business” shall mean any business
or any activity related to the development, sale, production, manufacturing,
marketing or distribution of products or services that are in competition with
products or services that the Company or any of its subsidiaries produces,
sells, manufactures, markets, distributes or has interest in, in any state or
foreign country in which the Company or any of its subsidiaries then conducts
business or reasonably has plans to conduct business, provided that after the
end of the Executive’s employment Competitive Business shall exclude product
lines or services that account for less than 5% of the Company’s aggregate
revenue as projected in the Company’s then current business plan for the
three-year period following termination of employment. It is not the intent of
this covenant to bar the Executive from employment in any company whose general
business is the manufacture of communications equipment or delivery of
communications services, only to limit specific and direct competition with the
Company as aforesaid. In furtherance thereof, it is acknowledged that it shall
not be a breach of this Section 14(c) for the Executive to provide services to
an entity or person that is not itself a Competitive Business, but has a
division, business unit or segment that is a Competitive Business, so long as
the Executive demonstrates to the Company’s reasonable satisfaction that the
Executive does not and will not, directly or indirectly, provide services or
advice to such division, business unit or segment that is the Competitive
Business. Notwithstanding the foregoing, nothing contained in this Agreement
shall prevent the Executive from being an investor in securities of a competitor
listed on a national securities exchange or actively traded over-the-counter so
long as such investments are in amounts not significant as compared to his total
investments or to the aggregate of the outstanding securities of the issuer of
the same class or issue of the specific securities involved, or his holdings in
Redbend Software and IXI Mobile to the extent those holdings are less than 2% of
the respective company’s outstanding equity securities and the Executive is
solely a passive investor (or option holder) in each such company and if either
company has a Competitive Business, the Executive does not and will not,
directly or indirectly, provide services or advice to such company. The
Executive agrees that during his employment by the Company and for a period of
twelve (12) months thereafter, the Executive shall not, directly or indirectly,
induce, attempt to induce, or aid others in inducing, an exempt employee of the
Company to accept employment or affiliation with another firm or corporation
engaging in such business or activity of which the Executive is an employee,
owner, partner or consultant. The Executive further agrees that he will not,
whether on Executive’s own behalf or on behalf of any other individual,
partnership, firm, corporation or business organization, either directly or
indirectly, solicit, induce, persuade, or entice, or endeavor to solicit,
induce, persuade, or entice, any person who is then a customer, supplier, or
vendor of the Company or any of its affiliates to cease being a customer,
supplier, or vendor of the Company or any of its affiliates or, with respect to
a Competitive Business, to divert all or any part of such person’s or entity’s
business from the Company or any of its affiliates.

(d) Duration and Geographic Scope. The Company and the Executive agree that the
duration and geographic scope of the restrictive covenants set forth in this
Section 14 are reasonable. In the event that any court of competent jurisdiction
determines that the duration or the

 

15



--------------------------------------------------------------------------------

geographic scope, or both, are unreasonable and that such provision is to that
extent unenforceable, the Company and the Executive hereto agree that the
provision shall remain in full force and effect for the greatest time period and
in the greatest area that would not render it unenforceable. The Company and the
Executive intend that this provision shall be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America and each and every political subdivision of each and every
country outside the United States of America where this provision is intended to
be effective. The Executive acknowledges and agrees that the Company would not
have an adequate remedy at law and would be irreparably harmed in the event that
any of the provisions of this Section 14 were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, the Executive
agrees that the Company shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
Sections, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of the provisions of this Section 14
by Executive, but shall be in addition to all other remedies available to the
Company at law or equity. Executive acknowledges and agrees that no breach by
the Company of this Agreement or failure to enforce or insist on its rights
under this Agreement shall constitute a waiver or abandonment of any such rights
or defense to enforcement of such rights. If the provisions of this Section 14
are ever deemed by a court to exceed the limitations permitted by applicable
law, the Executive and the Company agree that such provisions shall be, and are,
automatically reformed to the maximum limitations permitted by such law.

15. Indemnification.

The Company confirms and acknowledges that the Company is obligated to indemnify
the Executive pursuant to the terms of the Indemnification Agreement between the
Company and the Executive dated as of the date hereof and the By-laws of
Comverse Technology, Inc., and that the Executive shall in any event be
indemnified to the fullest extent permitted by law.

16. Assignability: Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, agents, heirs (in the case of the Executive) and
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company; provided, however, that such rights or
obligations may be assigned or transferred pursuant to a transaction
contemplated by clause (i) of the definition of a Change in Control, a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided
further, however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

16



--------------------------------------------------------------------------------

17. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

18. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, with respect thereto including, without limitation, any offer
letters or employment agreements and any nondisclosure, nonsolicitation,
inventions and/or noncompetition agreements between the Parties.

19. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

20. Withholding.

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

21. Severability.

In the event that any provision of this Agreement shall be determined by a court
of competent jurisdiction to be invalid or unenforceable for any reason, in
whole or in part, the remaining parts, terms or provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.

22. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to preserve
such rights and obligations.

23. Controlling Document.

If any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail.

 

17



--------------------------------------------------------------------------------

24. Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s
death, reference in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

25. Governing Law/Jurisdiction.

(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to
principles of conflicts of law unless superseded by federal law. The Parties
agree that, subject to Section 25(b) below, any suit, action or other legal
proceeding that is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the State
of New York (or, if appropriate, a federal court located within the State of New
York), and the Parties consent to the jurisdiction of such court.

(b) Any dispute or controversy, except with respect to Section 14, arising under
or in connection with this Agreement or the Executive’s employment with the
Company or any termination thereof, or any compensatory matter shall be settled
exclusively by arbitration, conducted before a single arbitrator in New York,
New York, in accordance with the rules of the American Arbitration Association
then in effect. Judgment on such award may be entered in any court of applicable
jurisdiction. In the event that any equity or benefit plan bases treatment of
the Executive on any term utilized herein, disputes with regard to such term
shall be determined pursuant to this Section 25(b). If the arbitrator so
determines, the Executive shall be entitled to recover reasonable legal fees,
costs and disbursements incurred in connection with any arbitration or legal
proceeding related to this Agreement (including Section 14 hereof) or the
Executive’s employment or termination thereof or any compensatory matter, if the
arbitrator also determines that the Executive is the overall prevailing party in
the claims subject to such proceeding or dispute.

26. Notices.

All notices shall be in writing, shall be hand delivered or sent to the
following addresses listed below using a reputable overnight express delivery
service and shall be deemed to be received when hand delivered or one
(1) calendar day after depositing with such overnight service for next day
delivery.

 

If to the Company:   

Comverse Technology, Inc.

810 Seventh Avenue, 35th Floor

New York, New York 10019

Attention: General Counsel

   with a copy to:   

Weil, Gotshal & Manges LLP

767 Fifth Avenue

  

New York, New York 10153

Attention: David Zeltner, Esq.

 

18



--------------------------------------------------------------------------------

If to the Executive:   

Andre Dahan

at the last address on file with the Company

   with a copy to:   

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Michael S. Sirkin, Esq.

27. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

28. Cooperation.

The Executive agrees to cooperate with the Company in the investigation, defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company related to events occurring
during Executive’s employment with the Company. Such cooperation shall include
meeting with representatives of the Company upon reasonable notice at reasonable
times and locations to prepare for discovery or any mediation, arbitration,
trial, administrative hearing or other proceeding or to act as a witness. The
Executive shall notify the Company if the Executive is asked to assist, testify
or provide information by or to any person, entity or agency in any such
proceeding or investigation. The Company shall reimburse the Executive for
expenses reasonably incurred in connection therewith. Any such cooperation
occurring after the termination of Executive’s employment shall be scheduled to
the extent reasonably practicable so as not to unreasonably interfere with
Executive’s business or personal affairs.

29. Compliance with Section 409A.

(a) Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to the Executive in connection with his employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the day that is six (6) months plus one (1) day after the
date of termination or earlier death (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to the Executive during the
period between the date of termination and the New Payment Date shall be paid to
the Executive in a lump sum on such New Payment Date. Thereafter, any payments
that remain outstanding as of the day

 

19



--------------------------------------------------------------------------------

immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Executive that
would not be required to be delayed if the premiums therefor were paid by the
Executive, the Executive shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Executive an
amount equal to the amount of such premiums paid by the Executive during such
six-month period promptly after its conclusion.

(b) Compliance. The Parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A are intended to comply with Section 409A. If, however, any such
benefit or payment is deemed to not comply with Section 409A, the Company and
the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereof) so that either (i) Section 409A will not apply or
(ii) compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Executive the after-tax
economic equivalent of what otherwise has been provided to the Executive
pursuant to the terms of this Agreement, and provided further, that any deferral
of payments or other benefits shall be only for such time period as may be
required to comply with Section 409A.

(c) Termination as Separation from Service. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A, and for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.

(d) Payments for Reimbursements, In-Kind Benefits and Tax Gross-Ups. All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect. Any tax gross-up payments under this
Agreement shall be paid in no event later than the end of the calendar year
following the year in which any excise tax, income tax or other amount
comprising a gross-up payment was remitted to the relevant taxing authority.

 

20



--------------------------------------------------------------------------------

(e) Payments within Specified Number of Days. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

(f) Installments as Separate Payment. If under this Agreement, an amount is paid
in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.

30. Counterparts.

This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMVERSE TECHNOLOGY, INC. By:   /s/ Lance Miyamoto   Name:   Lance Miyamoto  
Title:  

Executive Vice President,

Global Head of Human Resources

THE EXECUTIVE /s/ Andre Dahan Name:   Andre Dahan

 

22



--------------------------------------------------------------------------------

EXHIBIT A

This RELEASE (“Release”) dated as of ______________________ between Comverse
Technology, Inc., a New York corporation (the “Company”), and Andre Dahan (the
“Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated ____________ under which the Executive was employed to serve as
the Company’s Chief Executive Officer (the “Employment Agreement”); and

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective ___________________; and

WHEREAS, pursuant to Section 12 of the Employment Agreement, the Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its Subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney’s fees, reinstatement or reemployment. If any arbitrator or
court rules that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company. The Executive acknowledges
and agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.



--------------------------------------------------------------------------------

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company (i) to indemnify the
Executive for his acts as an officer or director of Company in accordance with
the bylaws of Company, the Indemnification Agreement (as defined in Section 15
of the Employment Agreement), and other agreements or the law, as to continued
coverage and rights under director and officer liability insurance policies,
(ii) under Section 13 of the Employment Agreement or (iii) to the Executive and
his eligible, participating dependents or beneficiaries under any existing group
welfare, equity, or retirement plan of the Company in which the Executive and/or
such dependents are participants.

3. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this 21
day period, he agrees that it is a knowing and voluntary waiver of his right to
wait the full 21 days. The Executive further understand that he has 7 days after
the signing hereof to revoke it by so notifying the Company in writing, such
notice to be received by ____________ within the 7 day period. The Executive
further acknowledge that he has carefully read this Release, knows and
understands its contents and its binding legal effect. The Executive acknowledge
that by signing this Release, he does so of his own free will and act and that
it is his intention that he be legally bound by its terms.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

COMVERSE TECHNOLOGY, INC. By:       Name:   Title: THE EXECUTIVE   Andre Dahan

 

2